ELLINGTON, Presiding Judge,
dissenting.
In my view, the trial court correctly ruled in this case that Albers failed to file his claim for wrongful termination within the time allowed. Accordingly, I respectfully dissent.
OCGA § 45-1-4 (e) (1) provides:
A public employee who has been the object of retaliation in violation of this Code section may institute a civil action in superior court for relief. . . within one year after discovering the retaliation or within three years after the retaliation, whichever is earlier.
Under Georgia law, “when the question is raised as to whether an action is barred by a statute of limitation, the true test to determine when the cause of action accrued is to ascertain the time when the plaintiff could first have maintained his action to a successful result.” (Citation and punctuation omitted.) Sandy Springs Toyota v. Classic Cadillac Atlanta Corp., 269 Ga. App. 470, 471 (1) (604 SE2d 303) (2004). Accordingly, as we held in another whistleblower case, a public employee’s cause of action accrued and the one-year limitation period began to run on the date when the employee first discovered the retaliation in question, in that case, when he was advised that his position was to be eliminated. Tuttle v. Bd. of Regents of the Univ. System of Ga., 326 Ga. App. 350, 353-354 (1) (756 SE2d 585) (2014) (physical precedent only) (period was not tolled until the employer’s former supervisor advised him that employer had retaliated against him).25
In this case, Albers testified that he was aware that his employment was being terminated when his immediate supervisor, Ron Carruth, told him on June 25, 2009, that he needed to resign or be *67terminated. Further, Albers testified that, from that date, he believed “[he] was being terminated unjustly and without cause” and “in retaliation] against. . . upholding] the law” (Emphasis supplied.) He began to take action to protect his interests in anticipation of potential litigation, including secretly tape-recording meetings with his supervisors and other college officials. Although the record shows that Carruth did not memorialize his decision in writing until the November 19, 2009 letter cited by the majority, Albers failed to identify any evidence that Carruth’s decision, communicated on June 25, 2009, was less than final. Significantly, within a week or two of this communication, Albers surrendered his badge, gun, and official vehicle, stopped reporting to his office, and stopped carrying out the duties of the chief of police. Thus, although Carruth left open for some months the issues of the formal mechanism of Albers’ separation (voluntary resignation versus involuntary termination) and the last day he would be on the payroll, it is undisputed that Albers discovered the alleged retaliation by June 25, 2009. Accordingly, his complaint, filed on November 10, 2010, was filed outside the one-year statutory limit. Tuttle v. Bd. of Regents of the Univ. System of Ga., 326 Ga. App. at 354-355 (1) (physical precedent only).
Decided November 21, 2014
Billips & Benjamin, Matthew C. Billips, for appellant.
Samuel S. Olens, Attorney General, Shelley S. Seinberg, Assistant Attorney General, for appellees.
For these reasons, I would affirm the ruling of the trial court.
I am authorized to state that Presiding Judge Andrews and Judge McMillian join in this dissent.

 See also Stokes v. Savannah State Univ., 291 Fed. Appx. 931, 932 (11th Cir. 2008) (employee discovered retaliation on the date he received his supervisor’s letter of termination, or at the latest on the date the president of the university affirmed the decision to terminate).